Title: To George Washington from Edmund Randolph, 26 October 1793
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Spencer’s October 26. 1793.
          
          I had this moment the honor of receiving your letter of the 23d instant by a special
            messenger from Philadelphia. As he is impatient to return, and I mean to write a
            duplicate for Elkton, I will trouble you with but a short communication.
          At Baltimore and Elkton, two letters of different dates are waiting for your arrival;
            one written on the 23d, the other on the 25th instant. Since the writing of the last,
            Colo. Hamilton came hither; and I find, that he concurs in the
            opinion, which I have given to you in my letter of the 25th that the President cannot
            constitutionally convene congress, to a different place as yet.
            But he informed me, that he had explained himself in a letter to you for Baltimore.
          The disorder is supposed to be better in Philadelphia; but in the suburbs, both North
            and South, it rages with its ancient vehemence. I cannot therefore believe it possible,
            for the Ensuing session to be held in that city. I shall go over to German Town this
            afternoon, and will make an arrangement for your temporary accommodation, adapted to the
            uncertainty of the position, which congress may take, and leaving you still in
            possession of the right to choose between Franks’s house, and the lodgings near the
            schoolhouse. Major Lenox, the new marshal, purposes to meet you at Wilmington; and by
            him I will transmit an account of what I have done. My letter at Elkton compares the
            different places, which have been named, and mentions a route to German Town; which,
            however, Major Lenox thinks, that he can improve. I
            have the honor, sir, to be, with the highest respect, and sincere attachment yr mo. ob.
            serv.
          
            Edm: Randolph
          
        